Shulman, Presiding Judge.
Defendant appeals his conviction of the offense of burglary. We affirm.
Defendant’s sole enumeration of error is on the general grounds. Defendant contends that the only culpatory evidence going to his commission of burglary was his presence at the scene of the crime, which is insufficient to authorize a conviction of the offense of burglary. Contrary to defendant’s contentions, the evidence adduced at trial showed more than his mere presence at the scene of the crime. See, e.g., Estep v. State, 154 Ga. App. 1 (267 SE2d 314). The defendant was observed inside the burglarized premises with a television set (one of the items stolen in the burglary) under his arm. That evidence, in conjunction with the residents’ testimony that *73defendant was neither given permission to enter the premises nor to remove the television set, authorized a rational trier of fact to find defendant guilty of the offense of burglary beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Decided June 25, 1981.
Guy B. Scott, Jr., for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.